Exhibit 10.27

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES IN ACCORDANCE WITH THE PURCHASE AGREEMENT
(AS DEFINED BELOW).

ENERGOUS CORPORATION

WARRANT

 

Warrant No. CW3    Dated: October 6, 2017

Energous Corporation, a Delaware corporation (the “Company”), hereby certifies
that, for value received, The Kingdom Trust Company, Custodian, FBO Emily T
Fairbairn Roth IRA (7465812820), an exempted company formed under the laws of
the Cayman Islands, or its successors or assigns (the “Holder”), is entitled to
purchase from the Company up to a total of 809,062 shares of common stock,
$.00001 par value per share (the “Common Stock”), of the Company (each such
share, a “Warrant Share” and all such shares, the “Warrant Shares”) at an
exercise price initially equal to $23.00 per share (as adjusted from time to
time as provided in Section 8, the “Exercise Price”), at any time on or after
date which is six months and one day after the date hereof (the “Initial
Exercise Date”) and through and including the date that is five (5) years after
the date hereof (the “Expiration Date”), and subject to the following terms and
conditions. This Warrant (this “Warrant”) is issued pursuant to that certain
Securities Purchase Agreement, dated as of the date hereof, by and among the
Company and the Investor named therein (as amended from time to time, the
“Purchase Agreement”).

1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the Holder of record hereof. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary. The Warrant Shares shall
be afforded the registration rights set forth in Article VI of the Purchase
Agreement.



--------------------------------------------------------------------------------

3. Exercise and Duration of Warrant.

(a) This Warrant shall be exercisable by the Holder at any time and from time to
time on or after the Initial Exercise Date to and including the Expiration Date.
At 6:30 P.M., New York City time on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value.

(b) The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
in a form specified in Section 3(c) hereof for the number of Warrant Shares as
to which this Warrant is being exercised, or, if applicable, an election to net
exercise this Warrant as provided in Section 3(d) hereof for the number Warrant
Shares to be acquired in connection with such exercise, and the date such items
are delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” The Holder shall be required to
deliver the original Warrant in order to effect an exercise hereunder unless the
Holder shall deliver an affidavit of loss or such other documentation reasonably
requested by the Company in lieu of such original Warrant in connection with any
such exercise. Execution and delivery of the Exercise Notice in respect of less
than all the Warrant Shares issuable upon exercise of this Warrant shall have
the same effect as cancellation of the original Warrant and issuance of a new
warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new warrant, a “New Warrant”), evidencing the right to purchase the
remaining number of Warrant Shares.

(c) Payment for the Warrant Shares upon exercise may be made by (i) a check
payable to the Company’s order, (ii) wire transfer of funds to the Company,
(iii) by net exercise as provided in Section 3(d) hereof, or (iv) any
combination of the foregoing.

(d) Net Exercise Election. Holder may elect to convert all or any portion of
this Warrant, without the payment by Holder of any additional consideration, by
the surrender of this Warrant to the Company, with the Exercise Notice, duly
executed by Holder, into up to the number of shares of Warrant Shares that is
obtained under the following formula:

X = Y (A-B)

    A

 

where    X = the number of shares of Warrant Shares to be issued to Holder
pursuant to a net exercise of this Warrant effected pursuant to
this Section 3(d).    Y = the number of Warrant Shares as to which this Warrant
is then being net exercised.    A = the fair market value of one share of
Warrant Shares, determined at the time of such net exercise as set forth in the
last paragraph of this Section 3(d).    B = the Exercise Price.

The Company will promptly respond in writing to an inquiry by Holder as to the
then current fair market value of one share of Warrant Stock.

 

- 2 -



--------------------------------------------------------------------------------

For purposes of the above calculation, fair market value of one share of Warrant
Shares shall be determined by the Company’s Board of Directors in good faith;
provided, however, that if on the relevant exercise date for which such value
must be determined, a public market for the Company’s Common Stock exists, then
the fair market value per share of the Warrant Shares shall be (A) the average
of the closing bid and asked prices of the Common Stock quoted in the
Over-The-Counter Market Summary or (B) the last reported sale price of the
Common Stock or the closing price quoted on the exchange on which the Common
Stock is listed, whichever is applicable, as published in the Western Edition of
The Wall Street Journal for the five (5) trading days prior to the date as of
which the value of the fair market value is to be determined.

(e) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 3 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Exercise Notice, the Holder (together with the Holder’s Affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
Affiliates (such Persons, “Attribution Parties”)), would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below). For purposes
of the foregoing sentence, the number of shares of Common Stock beneficially
owned by the Holder and its Affiliates and Attribution Parties shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the Holder
or any of its Affiliates or Attribution Parties and (ii) exercise or conversion
of the unexercised or nonconverted portion of any other securities of the
Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates or Attribution Parties. Except as set forth in the preceding
sentence, for purposes of this Section 3(e), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act,
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 3(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
an Exercise Notice shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates and Attribution Parties) and of which portion of
this Warrant is exercisable, in each case subject to the Beneficial Ownership
Limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 3(e), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of

 

- 3 -



--------------------------------------------------------------------------------

Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder or
its Affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.90% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 3(e) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

4. Delivery of Warrant Shares.

(a) Upon exercise of this Warrant, the Company shall promptly issue or cause to
be issued and cause to be delivered to or upon the written order of the Holder
and in such name or names as the Holder may designate, a certificate for the
Warrant Shares issuable upon such exercise (i) free of restrictive legends if
sold under a registration statement covering the resale of the Warrant Shares
and naming the Holder as a selling stockholder, or (ii) if such shares are not
freely transferable without volume restrictions pursuant to Rule 144 under the
Securities Act, such certificate will bear the legends set forth in
Section 4.1(b) of the Purchase Agreement. The Holder, or any Person so
designated by the Holder to receive Warrant Shares, shall be deemed to have
become the holder of record of such Warrant Shares as of the Exercise Date. The
Company shall, upon request of the Holder, use best efforts to deliver, or to
cause its transfer agent to deliver, Warrant Shares hereunder electronically
through The Depository Trust Company or another established clearing corporation
performing similar functions.

(b) This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

(c) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit the Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.

 

- 4 -



--------------------------------------------------------------------------------

5. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance, delivery or registration of
any certificates for Warrant Shares or Warrant in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

6. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company, at no cost to Holder, shall issue or cause to be issued
in exchange and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of an
affidavit of such loss, theft or destruction and customary indemnity, if
requested.

7. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 8, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. The Company will use reasonable commercial efforts to take all
such action to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed, in each case, applicable to the Company.

8. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 8.

(a) Stock Dividends, Splits and Combinations. If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on its Common Stock that is payable in shares of
Common Stock, (ii) subdivides outstanding shares of Common Stock into a larger
number of shares, or (iii) combines outstanding shares of Common Stock into a
smaller number of shares, then in each such case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such dividend,
distribution, subdivision or combination.

 

- 5 -



--------------------------------------------------------------------------------

(b) Fundamental Transactions. If any capital reorganization, reclassification of
the capital stock of the Company, consolidation or merger of the Company with
another corporation, or sale, transfer or other disposition of all or
substantially all of the Company’s assets to another corporation shall be
effected (all such transactions being hereinafter referred to as a “Fundamental
Transaction”), then the Company shall ensure that lawful and adequate provision
shall be made whereby the Holder shall thereafter have the right to purchase and
receive upon the basis and upon the terms and conditions herein specified and in
lieu of the Warrant Shares immediately theretofore issuable upon exercise of
this Warrant, such shares of stock, securities or assets as would have been
issuable or payable with respect to or in exchange for a number of Warrant
Shares equal to the number of Warrant Shares immediately theretofore issuable
upon exercise of this Warrant (without regard or giving effect to any limitation
in Section 3(e) on the exercise of this Warrant), had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of the Holder to the end that the provisions
hereof (including, without limitation, provision for adjustment of the Exercise
Price) shall thereafter be applicable, as nearly equivalent as may be
practicable in relation to any share of stock, securities or assets thereafter
deliverable upon the exercise thereof (without regard or giving effect to any
limitation in Section 3(e) on the exercise of this Warrant). The Company shall
not effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume the obligation to deliver
to the Holder, at the last address of the Holder appearing on the books of the
Company, such shares of stock, securities or assets as, in accordance with the
foregoing provisions, the Holder may be entitled to purchase, and the other
obligations under this Warrant. The provisions of this Section 8(b) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions, each of which
transactions shall also constitute a Fundamental Transaction.

(c) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 8, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased (as the
case may be), proportionately, so that after such adjustment the aggregate
Exercise Price payable hereunder for the decreased or increased (as the case may
be) number of Warrant Shares shall be the same as the aggregate Exercise Price
in effect immediately prior to such adjustment.

(d) Calculations. All calculations under this Section 8 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 8, the Company at its expense will promptly compute such adjustment
in

 

- 6 -



--------------------------------------------------------------------------------

accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon any such occurrence and/or otherwise upon written
request by or on behalf of the Holder, the Company will promptly deliver a copy
of each such certificate to the Holder and to the Transfer Agent.

(f) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company, (ii) enters into any
agreement contemplating, or solicits stockholder approval for, any Fundamental
Transaction or Change of Control or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the Holder a notice describing the material terms and conditions of
such transaction, at least fifteen calendar days prior to the applicable record
or effective date on which a Person would need to hold Common Stock in order to
participate in or vote with respect to such transaction, and the Company will
take all steps reasonably necessary to facilitate the exercise of the Warrant
pursuant to Section 3(b) (which exercise may be conditioned upon the occurrence
of such event); provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

9. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section 9,
be issuable upon exercise of this Warrant, then the number of Warrant Shares to
be issued will be rounded down to the nearest whole share.

10. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in the Purchase Agreement prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of delivery to the courier service, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices or communications shall be as set forth in the Purchase
Agreement.

11. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

- 7 -



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) The Company shall not, by amendment of its Certificate of Incorporation or
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, and will at all times in good faith carry out
all the provisions of this Warrant. Without limiting the generality of the
foregoing, the Company (i) will not increase the par value of any Warrant Shares
above the amount payable therefor on such exercise and (ii) will not, and will
not permit its transfer agent to, close its stockholder books or records in any
manner which interferes with the timely exercise of this Warrant.

(b) GOVERNING LAW; VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THAT BODY OF LAWS PERTAINING
TO CONFLICT OF LAWS. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT AND THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO
A TRIAL BY JURY.

(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties

 

- 8 -



--------------------------------------------------------------------------------

will attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.

(e) No course of dealing or any delay or failure to exercise any right hereunder
on the part of the Holder shall operate as a waiver of such right or otherwise
prejudice the Holder’s rights, powers or remedies, notwithstanding all rights
hereunder terminate on the Expiration Date.

(f) No provision hereof, in the absence of any affirmative action by the Holder
to exercise this Warrant or purchase Warrant Shares, and no enumeration herein
of the rights or privileges of the Holder, shall give rise to any liability of
the Holder for the purchase price of any Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.

(g) The Holder, in addition to being entitled to exercise all rights granted by
law, including recovery of damages, will be entitled to specific performance of
its rights under this Warrant. The Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Warrant and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

(h) Any term of this Warrant may be amended and the observance of any term of
this Warrant may be waived with the written consent of the Company and the
holders of a majority of the outstanding unexercised warrants issued pursuant to
the Purchase Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

ENERGOUS CORPORATION

By:  

/s/ Brian Sereda

Name:   Brian Sereda Title:   Senior Vice President and Chief Financial Officer

 

- 10 -



--------------------------------------------------------------------------------

FORM OF EXERCISE NOTICE

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

To: Energous Corporation

The undersigned is the Holder of Warrant No. CW3 (the “Warrant”) issued by
Energous Corporation, a Delaware corporation (the “Company”). Capitalized terms
used herein and not otherwise defined herein have the respective meanings set
forth in the Warrant.

 

1. The Warrant is currently exercisable to purchase a total of
                     Warrant Shares.

 

2. The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

 

3. The Holder is hereby paying the sum of $         to the Company in cash in
accordance with the terms of the Warrant.

 

4. Pursuant to this exercise, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

5. Following this exercise, the Warrant shall be exercisable to purchase a total
of                      Warrant Shares.

 

Dated:                     ,            

 Name of Holder:

 

(Print)  

 

By:  

 

Name:  

 

Title:  

 

   

(Signature must conform in all respects to
name of holder as specified on the face of

the Warrant)